United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-2700
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Nebraska.
Darius M. Moss,                           *
                                          *      [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: March 21, 2006
                                 Filed: April 6, 2006
                                  ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Darius Moss appeals the district court’s1 denial of his Federal Rule of Civil
Procedure 60(b) motion challenging a 1999 order denying his 28 U.S.C. § 2255
motion; he also appeals the denial of his Federal Rule of Civil Procedure 59(e)
motion. Moss’s motion was in reality a successive section 2255 motion. Cf.
Gonzalez v. Crosby, 125 S. Ct. 2641, 2647-48 (2005) (Rule 60(b) motion should not
be treated as successive habeas motion if it attacks district court’s previous resolution
of claim on procedural grounds); United States v. Patton, 309 F.3d 1093, 1094 (8th

      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
Cir. 2002) (per curiam) (inmates may not bypass authorization requirement of § 2255
by purporting to invoke some other procedure). Thus, we deny a certificate of
appealability (COA), see United States v. Lambros, 404 F.3d 1034, 1036 (8th Cir.)
(per curiam) (COA is required to appeal denial of any motion that ultimately seeks
habeas relief), cert. denied, 125 S. Ct. 2953 (2005), and dismiss this appeal.
                         ______________________________




                                        -2-